                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DANA R. ENCAPERA,                              )
          Plaintiff,                           )       Civil Action No. 18-387
                                               )
               v.                              )
                                               )
RICHARD ENCAPERA, et al.,                      )       Magistrate Judge Lanzillo
         Defendants.                           )


                                            ORDER


       Plaintiff has filed a motion seeking leave to proceed in forma pauperis, along with a

proposed complaint. Although Plaintiff’s complaint identifies several defendants, she fails to set

forth any factual averments of any sort. See ECF No. 1. Rather, she simply alleges that a host of

defendants violated “all 29 civil rights” and avers that documentation is available “upon request.”

Id. This type of pleading fails to satisfy Rule 8 of the Federal Rules of Civil Procedure which

provides, inter alia, that “[a] pleading that states a claim for relief must contain . . . a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Moreover, in the absence of any factual allegations, the Court is unable to evaluate Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915(e) to determine whether this action is “frivolous or

malicious,” “fails to state a claim on which relief may be granted,” or “seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If Plaintiff wishes

to proceed with this action, she must file an Amended Complaint that complies with the Federal

Rules of Civil Procedure and the following instructions:

                                                   1
                         Instructions for Filing an Amended Complaint

A.     Caption and Heading

       Plaintiff must place her full name at the top of the amended complaint. Plaintiff

must also add the names of each defendant. Plaintiff must name as defendants only those

persons who are responsible for the alleged constitutional violation(s).

B.     Jurisdiction

       Plaintiff must inform the Court why the case should be heard in federal court rather

than state court or some other forum. If Plaintiff’s action is generally one for a violation of

civil rights, 42 U.S.C. § 1983 will normally be the basis for the claim. In order for Plaintiff’s

action to be heard in federal court under Section 1983, she must be able to show that the

defendant(s), at the time of the claims alleged in the amended complaint, were acting under

the authority or color of state law.

C.     Parties

       As the person initiating the lawsuit, Plaintiff must identify herself as such. Also, for

each defendant named in the amended complaint, Plaintiff should list their current address and

description of their employment.

D.     Statement of Claim

       Plaintiff must state what rights under the Constitution, laws, or treaties of the United

States have been violated.


                                                2
E.       Statement of Facts

         Plaintiff must provide specific details of precisely how her civil rights were allegedly

violated. Plaintiff should note that, in civil rights cases, more than conclusory and vague

allegations are required to state a cause of action under 42 U.S.C. § 1983. Plaintiff should

clearly describe how each named defendant is involved in the alleged constitution

violation(s).

         This description should include references to relevant dates, times, and locations.

It should explain to the Court what happened by specifically describing each defendant’s

behavior or action and how that behavior or action – or lack of action – resulted in the alleged

violations. Plaintiff should be specific about the particulars of the event, each defendant’s

misconduct, and how such misconduct resulted in a violation or denial of the civil right at

issue.

         Where the amended complaint includes more than one incident, Plaintiff should clearly

distinguish between them by preparing a separate description – usually a paragraph – for each

incident. Each incident should be identified as a separate count, and each count must include

appropriate facts and evidence in support of the claims made in the count. Each incident must

be clearly and specifically described; it should include the relevant time, date, and location.

Each incident description also should clearly identify the relevant defendant and what that

defendant’s role was in the incident.

F.       Injury

         Plaintiff must state as specifically as possible the actual injury suffered from the
                                                 3
action of the defendants that resulted in the alleged civil rights violation. Simply stating that

her civil rights have been violated is insufficient.

G.      Previous Lawsuits

        Plaintiff must alert the Court to any other case in which she was a party that may be

connected with the case she is now filing. Plaintiff should inform the Court of any and all

previously filed cases that include some of the same facts and events she relies on for this

case.

H.      Exhaustion of Administrative Remedies

        Plaintiff should be aware that under 42 U.S.C. § 1997e(a), she must fully exhaust all

available administrative remedies before pursuing a civil rights complaint concerning prison

conditions.

I.      Request for Relief

        Plaintiff must describe for the Court the relief she is seeking as a result of this lawsuit.

The relief requested must be related specifically to the injury suffered.

J.      Declaration Under Penalty of Perjury

        Plaintiff must sign her amended complaint and file it with the Clerk of the Court.

When doing so, Plaintiff is making a declaration under law to the Court that everything in the

amended complaint is true. Plaintiff should realize that the Court can order sanctions or

penalties for the filing of complaints and pleadings that are frivolous, without merit, based on

false or misleading information, etc.


                                                 4
       AND NOW, this 16th day of January, 2019;

       IT IS HEREBY ORDERED that Plaintiff file an amended complaint that complies with

the foregoing instructions on or before January 30, 2019. If Plaintiff fails, within the applicable

time period, to file an amended complaint adhering to the standards set forth above, it will be

recommended that this action be dismissed.


                                                          /s/ Richard A. Lanzillo
                                                          RICHARD A. LANZILLO
                                                          United States Magistrate Judge




                                                 5
